1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JORGE ANTONIO PEREZ,                                 Case No.: 3:18-cv-02174 MMA (NLS)
     Booking No. 18152912
12
                                         Plaintiff,       ORDER DENYING MOTION TO
13                                                        PROCEED IN FORMA PAUPERIS
     v.                                                   AND DISMISSING ACTION
14
     ANGEL NUNEZ; DOMINIQUE                               WITHOUT PREJUDICE
15   VASQUEZ; THE CALIFORNIA
16   CORRECTIONAL PAROLE AND
     PROBATION OFFICERS
17   ASSOCIATION,
18                                    Defendants.
19
20
21          Plaintiff Jorge Antonio Perez, currently housed at the San Diego Central Jail
22   located in San Diego, California, and proceeding pro se, has filed a civil rights complaint
23   (“Compl.”) pursuant to 42 U.S.C. § 1983. See Doc. No. 1. Plaintiff has not prepaid the
24   civil filing fee required by 28 U.S.C. § 1914(a); instead, he has filed a Motion to Proceed
25   In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2.
26   I.    Motion to Proceed IFP
27         All parties instituting any civil action, suit or proceeding in a district court of the
28   United States, except an application for writ of habeas corpus, must pay a filing fee of

                                                      1
                                                                               3:18-cv-02174 MMA (NLS)
1    $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
4    plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
5    nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
6    Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his action is
7    ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
8    844, 847 (9th Cir. 2002). A “prisoner” is defined as “any person” who at the time of
9    filing is “incarcerated or detained in any facility who is accused of, convicted of,
10   sentenced for, or adjudicated delinquent for, violations of criminal law or the terms or
11   conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C.
12   § 1915(h); Taylor, 281 F.3d at 847.
13         In order to comply with the PLRA, prisoners seeking leave to proceed IFP must
14   also submit a “certified copy of the[ir] trust fund account statement (or institutional
15   equivalent) . . . for the 6-month period immediately preceding the filing of the complaint.
16   . . .” 28 U.S.C. § 1915(a)(2). From the certified trust account statement, the Court
17   assesses an initial payment of 20% of (a) the average monthly deposits in the account for
18   the past six months, or (b) the average monthly balance in the account for the past six
19   months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
20   § 1915(b)(1), (4); see Taylor, 281 F.3d at 850. Thereafter, the institution having custody
21   of the prisoner collects subsequent payments, assessed at 20% of the preceding month’s
22   income, in any month in which the prisoner’s account exceeds $10, and forwards them to
23   the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
24         Here, Plaintiff has not attached a certified copy of his trust account statements, or
25   an institutional equivalent, for the 6-month period immediately preceding the filing of his
26   Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly
27   requires that prisoners “seeking to bring a civil action . . . without prepayment of fees . . .
28   shall submit a certified copy of the trust fund account statement (or institutional

                                                    2
                                                                               3:18-cv-02174 MMA (NLS)
1    equivalent) . . . for the 6-month period immediately preceding the filing of the
2    complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added).
3          Without Plaintiff’s current trust account statement reflecting the 6-month period
4    immediately preceding the filing of this action, the Court is simply unable to assess the
5    appropriate amount of the initial filing fee which is statutorily required to initiate the
6    prosecution of this action. See 28 U.S.C. § 1915(b)(1).
7    II.   Conclusion and Order
8          Accordingly, the Court ORDERS:
9          (1)    Plaintiff’s Motion to Proceed IFP (Doc. No. 2) is DENIED and the action is
10   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
11   U.S.C. § 1914(a).
12         (2)    Plaintiff is GRANTED thirty (30) days from the date of this Order in which
13   to re-open his case by either: (1) paying the entire $400 statutory and administrative filing
14   fee, or (2) filing a new Motion to Proceed IFP, which includes a certified copy of his trust
15   account statement for the 6-month period preceding the filing of his Complaint pursuant
16   to 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
17         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
18   approved form “Motion and Declaration in Support of Motion to Proceed IFP” in this
19   matter. If Plaintiff neither pays the $400 filing fee in full nor sufficiently completes and
20   files the attached Motion to Proceed IFP, together with a certified copy of his trust
21   account statement within 45 days, this action will remained dismissed without prejudice
22   pursuant to 28 U.S.C. § 1914(a), and without further Order of the Court.
23         IT IS SO ORDERED.
24   DATE: October 9, 2018                    _______________________________________
                                              HON. MICHAEL M. ANELLO
25
                                              United States District Judge
26
27
28

                                                    3
                                                                              3:18-cv-02174 MMA (NLS)
